Case 2:20-cv-00199-NT Document 14 Filed 10/27/20 Page 1 of 1         PageID #: 87




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

                                           )
 IYASSU TAFORI SMALL,                      )
                                           )
                 Petitioner,               )
                                           )
       v.                                  )     Docket No. 2:20-cv-199-NT
                                           )
                                           )
 KEVIN JOYCE,                              )
                                           )
                 Respondent.               )

                  ORDER AFFIRMING THE RECOMMENDED
                   DECISION OF THE MAGISTRATE JUDGE

       On September 28, 2020, the United States Magistrate Judge filed with
 the court, with copy to the Petitioner, his Recommended Decision.
 Recommended Decision (ECF No. 10). The time within which to file objections
 has expired, and no objections have been filed. The Magistrate Judge notified
 the parties that failure to object would waive their right to de novo review and
 appeal.
       It is therefore ORDERED that the Recommended Decision of the
 Magistrate Judge is hereby ADOPTED and that the Petitioner’s 28 U.S.C. §
 2254 Petition (ECF No. 1) be and hereby is DISMISSED with prejudice. It is
 further ORDERED that no certificate of appealability should issue in the
 event the Petitioner files a notice of appeal because there is no substantial
 showing of the denial of a constitutional right within the meaning of 28 U.S.C.
 § 2253(c)(2).
       SO ORDERED.
                               /s/ Nancy Torresen
                               United States District Judge

 Dated this 27th day of October, 2020.
